Exhibit 10.1

 

[ex1001-1stp.jpg] 




 

 



N66001-11-C-4188

P00012

Page 2 of 3

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $581,157.00 from $5,354,839.00
to $5,935,996.00.

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

CLIN 0011

The option status has changed from Option to Option Exercised.

 

CLIN 0012

The option status has changed from Option to Option Exercised.

 

SUBCLIN 001101 is added as follows:

 

001101 Funding for Opt 4 MIPR# ACRN $581,157.00   HR0011518340 AH  

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 001101:



INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $581,157.00 from $5,354,839.00 to $5,935,996.00.

 

SUBCLIN 001101:

Funding on SUBCLIN 001101 is initiated as follows:

 

ACRN: AH

 

CIN: 130021178700011

 




 

 

N66001-11-C-4188

P00012

Page 3 of 3

 

Acctng Data: 9715160400 1320 BDL TTT20 1 5BT01C OR EADARP A255HR001151
83400200020602115E00 012199

 

Increase: $581,157.00

 

Total: $581,157.00

 

(End of Summary of Changes)

 

 



